Order entered December 6, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01268-CR

                                JENNIFER FOLEY, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                           On Appeal from the 26th District Court
                                Williamson County, Texas
                            Trial Court Cause No. 14-0094-K26

                                           ORDER
       Before the Court is appellant’s December 5, 2019 third motion to extend time to file her

brief. We GRANT the motion and ORDER appellant’s brief due on or before December 20,

2019. The failure to file a brief by that date will result in the Court taking whatever action it

deems appropriate, including abating the appeal for a hearing under rule 38.8(b)(3).



                                                      /s/   LANA MYERS
                                                            JUSTICE